USDC IN/ND case 3:18-cv-00944-DRL-MGG document 121 filed 08/07/20 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 IAN CLARK,

                        Plaintiff,

         v.                                             CAUSE NO. 3:18-CV-944-DRL-MGG

 WEXFORD INDIANA, LLC, and DR.
 NANCY MARTHAKIS,

                        Defendants.

                                       OPINION & ORDER

       Ian Clark, a prisoner without a lawyer, is proceeding in this case on two claims for monetary

damages and two claims for injunctive relief:

       [A]gainst Dr. Nancy Marthakis in her individual capacity for compensatory damages
       for discontinuing treatment for the pain in his left foot on October 25, 2018, in
       violation of the Eighth Amendment;

       [A]gainst Dr. Nancy Marthakis in her official capacity for injunctive relief to obtain
       medical treatment for the pain in his left foot as required by the Eighth Amendment;

       [A]gainst Wexford Indiana, LLC, for compensatory damages for prohibiting Nerve
       Conduction Velocity Tests and prescriptions of Gabapentin a/k/a Neurontin when
       medically necessary in violation of the Eighth Amendment; [and

       A]gainst Wexford Indiana, LLC, for injunctive relief to obtain a Nerve Conduction
       Velocity Test and a prescription for Gabapentin a/k/a Neurontin if either or both are
       medically necessary and prescribed by a physician if required by the Eighth
       Amendment;

ECF 5 at 3. The defendants filed a summary judgment motion. Mr. Clark filed a response (called a

motion in opposition) and brief with exhibits. The defendants filed a reply. Mr. Clark filed an

unauthorized surreply without leave of court, but the court has reviewed and considered it.

       Summary judgment must be granted when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of
USDC IN/ND case 3:18-cv-00944-DRL-MGG document 121 filed 08/07/20 page 2 of 7


material fact exists when “the evidence is such that a reasonable [factfinder] could [find] for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To determine whether a

genuine issue of material fact exists, the court must construe all facts in the light most favorable to the

non-moving party and draw all reasonable inferences in that party’s favor. Heft v. Moore, 351 F.3d 278,

282 (7th Cir. 2003). A party opposing a properly supported summary judgment motion may not rely

merely on allegations or denials in its own pleading, but rather must “marshal and present the court

with the evidence she contends will prove her case.” Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651,

654 (7th Cir. 2010). “[I]nferences relying on mere speculation or conjecture will not suffice.” Trade

Fin. Partners, LLC v. AAR Corp., 573 F.3d 401, 407 (7th Cir. 2009). Summary judgment “is the put up

or shut up moment in a lawsuit . . ..” Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008).

        A.      Monetary Damages Claim Against Dr. Nancy Marthakis.

        Mr. Clark claims that Dr. Marthakis discontinued treatment for the pain in his left foot on

October 25, 2018, in violation of the Eighth Amendment and denied him any treatment for this

condition thereafter. ECF 5 at 3. Dr. Marthakis denies she was deliberately indifferent to the pain in

Mr. Clark’s left foot. ECF 94 at 2. Summary judgment must be granted for Dr. Marthakis on this claim

because the undisputed evidence shows she did not discontinue all treatment or deny him treatment

for his left foot pain. Moreover, no reasonable juror could find she was deliberately indifferent.

        In her affidavit, Dr. Marthakis reviewed the treatment Mr. Clark received for his left

foot/ankle in 2018. ECF 96-1. In his response and surreply, Mr. Clark does not dispute the relevant

events related to his treatment. He was seen by Dr. Marthakis on January 22, 2018, for left foot/ankle

pain. 96-2. At that time, he was taking naproxen for pain without complete success. She continued the

naproxen and referred him for physical therapy after showing him ankle exercises. ECF 96-2 at 4. At

his physical therapy appointment on March 8, 2018, Mr. Clark was given several exercises. ECF 96-5.

He was able to walk normally without assistance and had no atrophy or tenderness of the left ankle.



                                                     2
USDC IN/ND case 3:18-cv-00944-DRL-MGG document 121 filed 08/07/20 page 3 of 7


Id. On March 19, 2018, Dr. Rippetoe, a psychiatrist, continued his prescription of Celexa (citalopram)

and added Cymbalta (duloxetine). ECF 96-1 at 3-4 and ECF 96-7. Dr. Marthakis noted these were

prescribed for mental health reasons, but the medications can also treat pain. ECF 96-1 at 3-4. On

April 5, 2018, Mr. Clark received more physical therapy and continued to walk normally without

assistance. ECF 96-6. On April 25, 2018, Nurse Practitioner Diane Thews told Dr. Marthakis that

naproxen provided relief for Mr. Clark’s left ankle pain. ECF 96-1 at 5. Though Mr. Clark says it was

only his arthritis that was helped by naproxen, it is undisputed that Nurse Practitioner Thews told Dr.

Marthakis it provided relief for his left ankle pain. It was neither unreasonable nor deliberately

indifferent for Dr. Marthakis to have believed Nurse Practitioner Thews and to have acted based on

that information. Thus, Dr. Marthakis extended his physical therapy and naproxen prescriptions and

added Tylenol (ibuprofen). Id.

       On June 7, 2018, he received more physical therapy and was discharged “due to reaching a

rehabilitation plateau.” ECF 96-10 at 1. On June 13, 2018, Dr. Marthakis examined his left foot/ankle

and ordered an x-ray. ECF 96-11. She increased the dosage of his Cymbalta (duloxetine) while

continuing his naproxen and Tylenol prescriptions. ECF 96-1 at 6. The x-ray results did not identify

the source of his pain. ECF 96-1 at 6. On July 18, 2018, Mr. Clark told Dr. Rippetoe, “he throws his

‘dilantin in the trash every day . . ..’” ECF 96-13. Dilantin is an “antiseizure medication which [can

also] treat certain type of neuropathic pain . . ..” ECF 96-1 at 6. On July 25, 2018, Dr. Marthakis met

with Mr. Clark for several reasons. ECF 96-14. For his left foot/ankle pain, she prescribed naproxen,

Tylenol, and Pamelor, an antidepressant which can also be used to treat pain. ECF 96-1 at 7. On

September 14, 2018, Dr. Marthakis met with Mr. Clark exclusively to discuss his ankle pain. ECF 96-

16. She prescribed him a one-month supply of Tylenol and told him he could purchase Motrin

(ibuprofen) from commissary thereafter. ECF 96-1 at 8.




                                                  3
USDC IN/ND case 3:18-cv-00944-DRL-MGG document 121 filed 08/07/20 page 4 of 7


        Mr. Clark then filed this lawsuit alleging that when his ibuprofen prescription expired, Dr.

Marthakis discontinued treatment for his left foot pain on October 25, 2018. For medical professionals

to be held liable for deliberate indifference to an inmate’s medical needs, they must make a decision

that represents “such a substantial departure from accepted professional judgment, practice, or

standards, as to demonstrate that the person responsible actually did not base the decision on such a

judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008).

        Here, the undisputed evidence shows Dr. Marthakis neither discontinued his treatment nor

prevented him from obtaining treatment from others. Mr. Clark was told to purchase ibuprofen from

the commissary. His inmate trust account ledger shows he had sufficient funds to afford to do so. See

ECF 2 at 2. Although the Constitution guarantees that inmates receive constitutionally adequate

medical care, it does not guarantee free medical care. City of Revere v. Mass. Gen. Hosp., 463 U.S. 239,

245 n.7 (1983). Moreover, Mr. Clark continued to receive medical care from Dr. Marthakis and others.

On December 6, 2018, he saw Nurse Practitioner Diane Thews for his foot/ankle pain. ECF 96-17.

She renewed his naproxen and prescribed ibuprofen. ECF 96-1 at 8. At some time later, Dr. Marthakis

prescribed Trileptal (oxcarbazepine), which successfully relieved the pain in his left foot/ankle. ECF

114-1. Based on the undisputed facts, no reasonable juror could find that Dr. Marthakis discontinued

his treatment or prevented him from obtaining treatment from others.

        Mr. Clark argues Dr. Marthakis “refus[ed] to listen to plaintiff’s complaints – especially

repeated complaints – of his medication not being effective . . ..” ECF 101 at 3. He argues “Dr.

Marthakis [did] nothing but ignore my neuropathic pain!” ECF 101-1 at 2 (emphasis omitted).

However, the undisputed evidence shows she met with him and changed his medication numerous

times. Ultimately, she prescribed him Trileptal (oxcarbazepine), which worked.

        Mr. Clark argues she did not prescribe him Neurontin (gabapentin). Though undisputed, that

is not proof of deliberate indifference. She considered gabapentin but decided it was “inappropriate



                                                   4
USDC IN/ND case 3:18-cv-00944-DRL-MGG document 121 filed 08/07/20 page 5 of 7


given Mr. Clark’s documented history of substance abuse and medication hoarding.” ECF 96-1 at 2.

She believed that because he was taking “various antidepressants . . . Neurontin [was not] appropriate

to stack on top of these prescribed medications.” ECF 96-1 at 9. Mr. Clark argues he did not hoard

medication. However, it is not deliberately indifferent or unreasonable for a physician to accept reports

from staff about an inmate’s past conduct without having to independently investigate them. Courts

“defer to medical professionals’ treatment decisions unless there is evidence that no minimally

competent professional would have so responded under those circumstances.” Walker v. Wexford

Health Sources, Inc., 940 F.3d 954, 965 (7th Cir. 2019) (quotation marks and citation omitted). There is

no such evidence here.

        Mr. Clark argues he was in pain while Dr. Marthakis tried various medications before

prescribing Trileptal (oxcarbazepine), which ultimately worked to relieve his pain.

        Whether and how pain associated with medical treatment should be mitigated is for
        doctors to decide free from judicial interference, except in the most extreme situations.
        A prisoner’s dissatisfaction with a doctor’s prescribed course of treatment does not
        give rise to a constitutional claim unless the medical treatment is so blatantly
        inappropriate as to evidence intentional mistreatment likely to seriously aggravate the
        prisoner’s condition.

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (quotation marks and citation omitted). Here, Dr.

Marthakis tried a sequence of pain medications in an attempt to help Mr. Clark. The fact that her early

attempts were not entirely successful does not demonstrate that her actions were inappropriate or that

she was deliberately indifferent.

        No reasonable juror could find that Dr. Marthakis discontinued treatment for the pain in his

left foot on October 25, 2018, or prevented him from obtaining medical care for that condition.

Neither could a reasonable juror find that she was deliberately indifferent. Therefore, summary

judgment must be granted on his monetary damages claim against Dr. Marthakis.




                                                   5
USDC IN/ND case 3:18-cv-00944-DRL-MGG document 121 filed 08/07/20 page 6 of 7


       B.      Injunctive Relief Claim Against Dr. Nancy Marthakis.

       Mr. Clark is proceeding against Dr. Nancy Marthakis in her official capacity for injunctive

relief to obtain medical treatment for the pain in his left foot as required by the Eighth Amendment.

ECF 5 at 3. However, since this lawsuit was filed, Dr. Marthakis prescribed Trileptal (oxcarbazepine),

which successfully relieved the pain in his left foot/ankle. ECF 114-1. Thus, this claim is now moot,

and summary judgment must be granted on this injunctive relief claim against Dr. Marthakis.

       C.      Monetary Damages Claim Against Wexford.

       Mr. Clark is proceeding against Wexford Indiana, LLC for compensatory damages for

prohibiting nerve conduction velocity tests and prescriptions of Neurontin (gabapentin) when

medically necessary in violation of the Eighth Amendment. ECF 5 at 3. There is no evidence in this

record that Mr. Clark had a medical need for either a nerve conduction velocity test or a prescription

for Neurontin (gabapentin). Nor is there any evidence in this record that Wexford prevented him

from having either. Therefore, summary judgment must be granted on this monetary damages claim

against Wexford.

       D.      Injunctive Relief Claim Against Wexford.

       Mr. Clark is proceeding against Wexford Indiana, LLC for injunctive relief to obtain a nerve

conduction velocity test and a prescription for Neurontin (gabapentin) if either or both are medically

necessary and prescribed by a physician if required by the Eighth Amendment. ECF 5 at 3. There is

no evidence in this record that Mr. Clark has a medical need for either a nerve conduction velocity

test or a prescription for Neurontin (gabapentin). Nor is there any evidence either have been

prescribed for him by a physician. Thus, summary judgment must be granted on this injunctive relief

claim against Wexford.




                                                    6
USDC IN/ND case 3:18-cv-00944-DRL-MGG document 121 filed 08/07/20 page 7 of 7


                                         CONCLUSION

       For these reasons, the summary judgment motion (ECF 94) is GRANTED in favor of the

defendants and against the plaintiff. The clerk is DIRECTED to enter judgment and close this case.

       SO ORDERED.

       August 7, 2020                                s/ Damon R. Leichty
                                                     Judge, United States District Court




                                                7
